Title: George Loyall to James Madison, 28 May 1827
From: Loyall, George
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Norfolk
                                
                                28. May 1827
                            
                        
                        Since the receipt of your favor, apprising me of the resignation of Mr. Key, and its acceptance, as required
                            by a resolution of the Board, my attention has been anxiously engaged in pursuit of information, upon the choice which we
                            are to make, at our next meeting. I have yet heard of no one attainable, either native or foreigner, who in point of
                            scientifick qualification, can be brought in competition with Mr. Hassler or Capt: Crozet. Both of them, there is no
                            doubt, are profound in the Science; but I am strongly disposed to question the fitness of either, for a professorship in
                            our University. The subject deserves mature consideration, and I flatter myself that, by the time of our meeting, you will
                            have received advices from Mr. Gallatin, to assist us in our decision. In the event that we cannot rely on a good
                            successor to Mr. Key from G. Britain, I should be inclined, I think, to look for some native, who is familiar with the
                            practical branches of the Science, in preference to the two foreigners, who are proposed for consideration.
                        As I was unable to attend the last meeting of the Board, I am unapprized of the change in the time, at which
                            the Session is to terminate. May I ask the favor of you to inform me; and also of the day appointed for the next meeting
                            of the Visitors? With high consideration &c I am. Yr: Most Obdt: Servt:
                        
                            
                                Geo: Loyall
                            
                        
                    